78 F.3d 588
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Henry Robert DUMORNAY, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3899.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1996.Filed March 8, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Henry Robert Dumornay appeals from the District Court's1 order denying his 28 U.S.C. § 2255 (1994) motion.   After de novo review, we conclude Dumornay is not entitled to relief.   Accordingly, we affirm the judgment of the District Court.   See 8th Cir.  R. 47B.



1
 The Honorable Robert G. Renner, United States District Judge for the District of Minnesota